UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6268


FRANKLIN C. SMITH,

                    Plaintiff - Appellant,

             v.

CPL D.N. BEAVERS, Corporal; CPL. UZZLE, Corporal/Intel; D.A. TAYLOR,
Deputy/Intel; B.F. ROZAS, Deputy/Intel; J. VARGAS, Captain; CPL. DEVO,
Corporal; CPL. CHRISTIE, Corporal; CPL. BRYANT, Corporal,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:17-cv-00336-MSD-LRL)


Submitted: August 25, 2020                                   Decided: September 1, 2020


Before KING and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Franklin C. Smith, Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD, PC, Virginia
Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Franklin C. Smith appeals the dismissal of his 42 U.S.C. § 1983 action as a sanction

for abusive litigation tactics. While we express no opinion on the propriety of dismissal as

a sanction for Smith’s behavior during the course of the litigation, the district court should

have given Smith, a pro se litigant, notice that sanctions were under consideration and an

opportunity to respond before exercising its inherent authority and dismissing his claims.

Cf. Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975) (holding that court must

provide notice of requirements of summary judgment rule before granting summary

judgment against pro se litigant). We therefore vacate the district court’s order and remand

for further proceedings. Smith’s Motion to Compel Petition for the Cease and Desist Order

is denied. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                             VACATED AND REMANDED




                                              2